COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 PPC ACQUISITION COMPANY                                           No. 08-19-00143-CV
 LLC, LOWE ROYALTY PARTNERS,                     §
 LP, WHITE STAR ENERGY, INC.,                                         Appeal from the
 COLT DEVELOPMENT, L.L.C., THE                   §
 NORTHERN TRUST COMPANY, AS                                         143rd District Court
 TRUSTEE FOR THE EDWARDS                         §
 LIVING TRUST DATED                                              of Reeves County, Texas
 DECEMBER 4, 2007, MICA                          §
 RESOURCES, LLC, BIDWELL                                         (TC# 17-09-22150-CVR)
 MINERALS, LLC, BASIN 16 LLC                     §
 AND THE NORTHERN TRUST
 COMPANY, AS TRUSTEE FOR THE                     §
 SARAH ZOLLER SEPARATE
 PROPERTY TRUST,                                 §

                              Appellants,        §

 v.                                              §

 DELAWARE BASIN RESOURCES,                       §
 LLC,
                                                 §
                                Appellee.

                                            ORDER

       On this day, the Court considered Lowe Royalty Partners, LP’s Unopposed Motion to

Reinstate Appeal following Lowe Royalty Partners, LP’s dismissal from the case as an Appellant.

We have construed this motion to reinstate as a timely filed motion to rehear the Court’s decision

dismissing this case for want of prosecution after Lowe Royalty Partners, LP twice failed to tender

the $205 appellate filing fee. See PPC Acquisition Co., L.L.C. v. Delaware Basin Res., L.L.C.,
No. 08-19-00143-CV, 2019 WL 3812367 (Tex.App.—El Paso Aug. 14, 2019, no pet. h.)(mem.

op.)(dismissing Lowe as Appellant); see also Hon. Adele Hedges and Lynne Liberato, Tex. Prac.

Guide Civil Appeals § 10:47 (May 2019 Update ed.)(“A motion to reinstate an appeal is essentially

a motion for a rehearing.”).

       After considering the motion, the Court finds that there is adequate cause to reinstate the

appeal and that the motion is unopposed. As such, Lowe Royalty Partners, LP’s Unopposed

Motion to Reinstate is GRANTED and the memorandum opinion issued by the Court on August

14, 2019 is withdrawn. It is therefore ORDERED that Lowe Royalty Partners, LP be reinstated as

an Appellant in the above-captioned case. The Clerk of the Court is directed to change the style

of the appeal to PPC Acquisition Company LLC, Lowe Royalty Partners, LP, White Star Energy,

Inc., Colt Development, L.L.C., The Northern Trust Company, as Trustee for the Edwards Living

Trust dated December 4, 2007, MICA Resources, LLC, Bidwell Minerals, LLC, Basin 16 LLC and

The Northern Trust Company, as Trustee for the Sarah Zoller Separate Property Trust v. Delaware

Basin Resources, LLC. Lowe Royalty Partners, LP’s brief is due September 23, 2019.

       IT IS SO ORDERED THIS 23RD DAY OF AUGUST, 2019.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                              -2-